

116 HR 8260 IH: Businesses Preparing for a Better Tomorrow Act
U.S. House of Representatives
2020-09-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8260IN THE HOUSE OF REPRESENTATIVESSeptember 15, 2020Mr. Olson introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo provide a payroll tax credit for best practices training expenses associated with protecting employees from COVID–19.1.Short titleThis Act may be cited as the Businesses Preparing for a Better Tomorrow Act. 2.Workplace training tax credit(a)In generalIn the case of an employer, there shall be allowed as a credit against applicable employment taxes for each calendar quarter an amount equal to 50 percent of the sum of the qualified workplace training expenses paid or incurred by the employer during such calendar quarter.(b)Limitations and refundability(1)Limitation(A)In generalThe amount of the credit allowed under subsection (a) with respect to any employer for any calendar quarter shall not exceed the excess (if any) of—(i)the applicable dollar limit with respect to such employer for such calendar quarter; over(ii)the aggregate credits allowed under subsection (a) with respect to such employer for all preceding calendar quarters.(B)Applicable dollar limitThe term applicable dollar limit means, with respect to any employer for any calendar quarter, the sum of—(i)$1,000, multiplied so much of the average number of employees employed by such employer during such calendar quarter as does not exceed 500; plus(ii)$750, multiplied by so much of such average number of employees as exceeds 500 but does not exceed 1,000; plus(iii)$500, multiplied by so much of such average number of employees as exceeds 1,000.(2)Credit limited to employment taxesThe credit allowed by subsection (a) with respect to any calendar quarter shall not exceed the applicable employment taxes (reduced by any credits allowed under subsections (e) and (f) of section 3111 of the Internal Revenue Code of 1986, sections 7001 and 7003 of the Families First Coronavirus Response Act, and section 2301 of the CARES Act) on the wages paid with respect to the employment of all the employees of the eligible employer for such calendar quarter.(3)Refundability of excess credit(A)In generalIf the amount of the credit under subsection (a) exceeds the limitation of paragraph (2) for any calendar quarter, such excess shall be treated as an overpayment that shall be refunded under sections 6402(a) and 6413(b) of the Internal Revenue Code of 1986.(B)Treatment of paymentsFor purposes of section 1324 of title 31, United States Code, any amounts due to the employer under this paragraph shall be treated in the same manner as a refund due from a credit provision referred to in subsection (b)(2) of such section.(c)Qualified workplace training expensesFor purposes of this section, the term qualified workplace training expenses means amounts paid or incurred by the employer for education and training with respect to industry best practices that ensure—(1)the health and safety of employees in the workplace with respect to COVID–19; and (2)the prevention of the spread of COVID–19 in the workplace.(d)DefinitionsFor purposes of this section—(1)Applicable employment taxesThe term applicable employment taxes means the following:(A)The taxes imposed under section 3111(a) of the Internal Revenue Code of 1986.(B)So much of the taxes imposed under section 3221(a) of such Code as are attributable to the rate in effect under section 3111(a) of such Code.(2)SecretaryThe term Secretary means the Secretary of the Treasury or the Secretary’s delegate.(e)Special rules(1)Aggregation ruleAll persons treated as a single employer under subsection (a) or (b) of section 52 of the Internal Revenue Code of 1986, or subsection (m) or (o) of section 414 of such Code, shall be treated as one employer for purposes of this section.(2)Denial of double benefit(A)In generalRules similar to the rules of paragraphs (1) and (2) of section 280C(b) shall apply for purposes of this section.(B)Expenses not taken into account more than onceAny qualified workplace reconfiguration expense or qualified workplace technology expense shall not be treated as a qualified employee protection expense and any qualified workplace technology expense shall not be treated as a qualified workplace reconfiguration expense.(3)Third-party payorsAny credit allowed under this section shall be treated as a credit described in section 3511(d)(2) of such Code.(4)Election not to have section applyThis section shall not apply with respect to any eligible employer for any calendar quarter if such employer elects (at such time and in such manner as the Secretary may prescribe) not to have this section apply.(f)Transfers to certain trust fundsThere are hereby appropriated to the Federal Old-Age and Survivors Insurance Trust Fund and the Federal Disability Insurance Trust Fund established under section 201 of the Social Security Act (42 U.S.C. 401) and the Social Security Equivalent Benefit Account established under section 15A(a) of the Railroad Retirement Act of 1974 (45 U.S.C. 231n–1(a)) amounts equal to the reduction in revenues to the Treasury by reason of this section (without regard to this subsection). Amounts appropriated by the preceding sentence shall be transferred from the general fund at such times and in such manner as to replicate to the extent possible the transfers which would have occurred to such Trust Fund or Account had this section not been enacted.(g)Treatment of depositsThe Secretary shall waive any penalty under section 6656 of the Internal Revenue Code of 1986 for any failure to make a deposit of any applicable employment taxes if the Secretary determines that such failure was due to the reasonable anticipation of the credit allowed under this section. (h)ApplicationThis section shall only apply to amounts paid or incurred after March 12, 2020, and before January 1, 2021.